Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Chao Gao, Applicant’s Representative on August 10, 2021.
In the claims: 
Claim 6:  in claim 6 DELETE: “iron,”.
Claim 8:  in claim 8 DELETE: “iron atom,”.
Cancel claims 9, 10 and 12.
DETAILED ACTION
This Office Action is responsive to Applicant's Remarks/Amendment after Non-Final Rejection, filed May 12, 2021. In view of examiner, amendments above, claims 6-8 and 11 are pending. Claims 1-5, 9, 10 and 12 are cancelled.
Drawings
The drawings filed 05/01/2019 are accepted. 
Rejections Withdrawn
The status for each rejection and/or objection in the previous Office Action is set out below.
1. The rejection of claims 6 and 7 under  35 U.S.C. § 102(a)(1) and 102(a)(2) over WO 2009/094263 A1, 30 July 2009, by Thompson is withdrawn per amendments to claims to redefine variables R1, R2, R3 and R4 and to delete “iron” from definition of variable M of claimed formula (1).

2. The rejection of claims 6, 7 and 11 under  35 U.S.C. § 103 rejection over WO 2009/094263 A1, 30 July 2009, by Thompson is withdrawn per claim amendments and per arguments submitted by Applicants. 
Applicant's arguments that the “Thompson fails to teach the superior properties exhibited by the presently claimed invention as evidenced by Compound No. 2 of the present specification. Indeed, Thompson broadly encompasses a wide range of variables and never teaches the specific compound required by Applicant's claims. Therefore, a person having ordinary skill in the art clearly would have never expected the superior properties imparted by the presently claimed compound when studying the general and deficient teachings of Thompson.” (Remarks page 6); were carefully considered and were found persuasive in view of additional amendments to redefine variables of claimed formula (1). 

Allowable Subject Matter
Claims 6, 7 and 11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Group II: claim 8 directed to the  method of using the allowable product previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR § 1.104.
Because a claimed invention previously withdrawn from consideration under 37
CFR § 1.142 has been rejoined, the restriction requirement between Groups I-II as set forth in the Office action mailed on 12/07/2020 is hereby withdrawn. In view of the
withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is 
Claims 6-8, and 11 are allowed. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed compounds of formula (1) and the method of using  said for manufacturing a film are novel and non-obvious over the prior art.
The closest prior art is WO 2009/094263 A1, 30 July 2009, by Thompson of record, which teaches metal complexes of formula (L1)yM(L2)z wherein M is selected from ruthenium (Ru), iron (Fe) or osmium (Os). This reference does not encompass the scope of the instant application and does not provide a suggestion of the claimed compound with variable R1-R4 as defined and M selected from Cu, Ni, Co or Mn. The reference does not teach examples or subgenera that would suggest substitution patterned and connectivity as recited in instant claims or the nexus for the activity of the organometallic compound as materials for manufacturing thin film.
Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed invention and therefore, the claimed invention is deemed novel and unobvious over the prior art.
Conclusion
In view of the Examiner amendment above, claims 6-8, 11 are allowed. Claims 1-5, 9, 10, 12 are cancelled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA Z MURESAN/Primary Examiner, Art Unit 1622